Citation Nr: 1427811	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-46 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of shingles.

2.  Entitlement to service connection for ulcers.  

3.  Entitlement to service connection for gastritis.  

4.  Entitlement to service connection for a dental disability (full mouth extraction), claimed as dental abscesses, for compensation purposes.  

5.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran had three periods of active duty for training or active duty: from June 1990 to November 1990, from August 2002 to December 2003, and from July 2006 to December 2007.  In between these periods of active duty, the Veteran served in the Texas Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

The Veteran's November 2010 substantive appeal also included the issues of entitlement to service connection for posttraumatic stress disorder and for memory loss.  Service connection for these issues was granted in a May 2011 rating decision, so they are not before the Board.  

Additional evidence was associated with the claims file subsequent to the RO's most recent consideration of the claims in a May 2011 supplemental statement of the case (SSOC).  Because the evidence is not pertinent and does not have a bearing on the issues on appeal, a remand to the RO for a SSOC is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  The claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from shingles, ulcers, or gastritis, or from any residuals thereof.  

2.  The Veteran does not currently have a dental disability or a dental condition due to a trauma or injury during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for shingles have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for ulcers have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for gastritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for a dental disability for purposes of compensation are not met. 38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of January 2009 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a May 2011 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The Veteran underwent a VA general medical examination and a VA dental examination in January 2009.  The record does not reflect that these examinations are inadequate to decide the claims or that new examinations are necessary.  Each examiner provided sufficient information to resolve the issue of entitlement to service connection for these claimed disabilities.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection for Shingles, Ulcers, and Gastritis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, certain chronic diseases, such as peptic ulcers, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran seeks service connection for shingles, ulcers, and gastritis.  For the reasons that follow, these claims shall be denied.  

Evidence shows that it is likely that the Veteran suffered from each of his claimed conditions during his active service.  

With regard to shingles, there are no records of any active duty treatment for this condition.  However, at a January 2009 VA general medical examination, the Veteran stated that he developed shingles of the left upper back during his second period of active service.  He stated that the condition lasted for one week, and that he was treated with medication.  He stated that he had one outbreak of shingles outside of a period of active duty.  On a March 2006 annual medical certificate, the Veteran indicated that he had possible shingles that month, a period when he was not on active duty.  

With regard to ulcers and gastritis, service treatment records from the Veteran's second period of active service show that he had numerous complaints of abdominal pain in late 2002 and early 2003.  He was diagnosed as suffering from cholithiasis, cholicystitis, and "peptic ulcer disease vs. gastritis."  The Veteran had his gall bladder removed in March 2003, and there are no records of complaints of or treatment for ulcers or gastritis after this date.  

The Veteran's claims must be denied, however, as the evidence does not show that he currently suffers from any of these conditions.  

With regard to shingles, at his January 2009 VA general medical examination, the Veteran stated that he had no current complaints.  The examiner reported that the Veteran had no lesions, pains, swelling, itching, or burning.  There was no drainage or pus, and no scarring present.  The examiner concluded that there were no current complaints of shingles, and no evidence of residuals or scarring.  

With regard to ulcers and gastritis, at his January 2009 VA examination, the Veteran denied any problems with ulcers or stomach problems at the current time or in the past.  He had no current gastrointestinal complaints.  The examiner reported that the Veteran had no current complaints for or residuals of either of these conditions.  

A review of the Veteran's VA treatment records similarly show no evidence of complaints of or treatment for shingles, ulcers, or gastritis.  

As to lay evidence, the Veteran has never affirmatively stated that he currently suffers from shingles, ulcers, or gastritis; indeed, at his January 2009 VA examination, he denied suffering from these conditions.  In a brief, the Veteran's representative contends that the Veteran has these disabilities even if not diagnosed.  However, no evidence is referred to that would show these current disabilities and the representative is not competent to set forth which disabilities the Veteran has currently.

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Board finds that the Veteran does not currently suffer from shingles, ulcers, or gastritis, or from any residuals thereof.  This is so throughout the pendency of the claims.  See McClain v. Nicholson 21 Vet. App. 319, 321 (2007) (the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim, and even though the claimed disability resolves prior to VA's adjudication of the claim).  Additionally, due to the length of time since the in-service manifestations of these conditions, the Board does not find that the in-service manifestations constitute a current disability.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the filing of a claim is relevant evidence in determining whether a current disability has existed during the pendency of the claim).

Thus, the Board finds that the preponderance of the evidence is against the claims for service connection for shingles, ulcers, and gastritis; there is no doubt to be resolved; and service connection for shingles, ulcers, and gastritis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Dental Claim

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability; the issue of entitlement to dental treatment has been referred A for further consideration.  See 38 C.F.R. § 3.381(a).  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service, including dental disability resulting from trauma.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.381.

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

The Veteran contends that he is entitled to service connection for a dental disability for compensation purposes because all of his teeth were extracted during service.  

A review of the Veteran's service treatment records shows that he received extensive dental treatment throughout his second period of active service.  An April 2002 report of medical examination noted that the Veteran had several missing teeth and carious teeth remaining.  

At a January 2009 VA examination, the examiner reported that the Veteran had a full mouth extraction of all teeth secondary to caries and periodontitis from 2002-2003.  The examiner reported that this extraction was not due to the loss of substance of body of maxilla or mandible.  

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states: "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913. 

The evidence does not show that the Veteran's in-service tooth extractions were the result of loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.  Indeed, the January 2009 examiner specifically noted that the Veteran's extractions were not due to the loss of substance of body of maxilla or mandible.

To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97.  The Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  As noted previously, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the RO for appropriate action.

The Veteran has not presented any competent evidence that he has a dental disorder for which service connection for compensation purposes may be granted.  Thus, the preponderance of the evidence is against the claim for service connection for a dental disability; there is no doubt to be resolved; and service connection for a dental disability for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of shingles is denied.  

Service connection for ulcers is denied.  

Service connection for gastritis is denied.  

Service connection for a dental disability (full mouth extraction), claimed as dental abscesses, for compensation purposes is denied.


REMAND

The Veteran's claim for service connection for a right shoulder disability must be remanded.  

There is no explicit record of the Veteran injuring his right shoulder during his active service.  However, on his November 2007 post-deployment health assessment, the Veteran stated that he did suffer from swollen, stiff, or painful joints.  At his February 2009 VA joints examination, the Veteran stated that he developed pain in his right shoulder while serving in Iraq in 2006.  Thus, there is evidence that the Veteran experienced right shoulder pain in service.  

At that February 2009 VA examination, the examiner diagnosed the Veteran as suffering from a right shoulder strain; no opinion as to etiology was offered.  This claim must be remanded for a new examination to determine the nature and etiology of any current right shoulder disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the nature and etiology of the Veteran's claimed right shoulder disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right shoulder disability is related to the Veteran's active service.  Consideration should be given to the Veteran's statement that he suffered from right shoulder pain in 2006.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


